Citation Nr: 0107768	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
stenosis with degenerative joint disease, currently evaluated 
as 40 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to March 
1971.  He had additional service in the Army National Guard 
and Army Reserve from 1975 to 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran's representative submitted additional evidence 
directly to the Board in June 2000.  The evidence included a 
psychosocial assessment and employability evaluation, dated 
in April 2000.  The report made a number of statements 
regarding the veteran's unemployability.  The unemployability 
was attributed to the veteran's cervical spine disability as 
well as a diagnosis of adjustment disorder.  The examiner 
related the veteran's adjustment disorder to his service-
connected cervical spine disability.  The Board construes the 
submission of the report as a claim for entitlement to 
service connection for the adjustment disorder.  As the 
report was forwarded directly to the Board, the RO has not 
yet had an opportunity to adjudicate that issue.  
Accordingly, the issue is referred to the RO for such further 
development as may be necessary.


REMAND

At the outset, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) (to be codified at 
Chapter 51 of United States Code), Public Law 106-475.  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also passed into law the VA's duty 
to assist claimants in the development of their claims.  The 
provisions of the VCAA are applicable to this case.

As noted above, the veteran's representative submitted a 
psychosocial assessment and employability evaluation, dated 
in April 2000, directly to the Board in June 2000.  The 
representative stated that they did not wish to waive 
consideration by the agency of original jurisdiction (AOJ) in 
the first instance. 

The veteran's case was certified on appeal by way of a letter 
from the RO dated April 3, 2000.  The submission from the 
veteran's representative was submitted on June 1, 2000, 
within the 90 period allowed for submission of additional 
evidence.  As the veteran has not waived consideration by the 
AOJ, the Board must remand the case for consideration of the 
additional evidence.  38 C.F.R. § 1304 (2000).

In addition, the Board notes that the veteran's service-
connected cervical spine disability was last evaluated in 
March 1999, approximately two years ago.  The Board finds 
that a new VA examination is in order to accurately assess 
the veteran's current status of disability and his ability to 
be employed.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  Any 
efforts to obtain the records must be 
documented in the claims folder and the 
veteran must be informed of the results 
of the requests for records in keeping 
with the VCAA.  Any records received 
should be associated with the claims 
folder.

2.  If a VA vocational rehabilitation 
folder has been established for the 
veteran, it must be obtained and 
associated with the claims file.

3.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the current severity of his 
service-connected cervical spine 
disability.  The claims folder with a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests should be conducted, 
including X-rays, etc., which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of any 
cervical spine disorder found to be 
present, to include functional loss due 
to flare-ups, fatigability, 
incoordination, and pain on movements.  
The examiner should also express an 
opinion whether or not the veteran's 
service-connected disability, by itself, 
renders the veteran unable to obtain and 
maintain substantially gainful 
employment.  A complete rationale for 
each opinion expressed must be provided.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal, to 
include consideration of 38 C.F.R. 
§§ 3.321, 4.40, 4.45 (2000) and DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


